Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-6 and 8-10 are pending. Claims 1-6 and 8-10 are under examination.

	EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Belinda Lee on 02/18/2021.
The application has been amended as follows: 

IN THE CLAIMS:
Claim 1 is amended as follows.
In claim 1 on lines 5-6, the phrase “to afford an oxidation product.” Is deleted and the following phrase - - to afford an oxidation product, and wherein an anion of the additive is any one of Cl- and Br-. - - is put in its place.

Claim 7 is canceled.

Allowable Subject Matter
Claims 1-6 and 8-10 are allowed.
The closest prior art is ‘524 (CN102295524, Published 12-2011. As cited as reference 2 in the IDS filed 07/17/2019 and as reference D1 in the Written Opinion for PCT/CN2017/107760. All references to 524 are made to an English translation herein attached). 524 teaches (par. 9) the following.

    PNG
    media_image1.png
    105
    989
    media_image1.png
    Greyscale

	However, 524 does not teach the use of visible light to induce the oxidation nor the instant additive having the instant anion.
It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.
The Written Opinion for PCT/CN2017/107760 and references D2 and D3 therein were considered but did not change the determination of patentability of the instant invention.
Huang et al. (Chemoselective Phototransformation of C-H Bonds on a Polymer Surface through a Photoinduced Cerium Recycling Redox Reaction, Chem. Eur. J., 20, pp. 11421-11427, Published 2014) is made of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628